DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's amendment and remarks filed on 07/12/2021 are acknowledged.
Claims 131-150 are pending. 


3. Applicant’s election without traverse of the invention of Group I (drawn to a method of treating cancer) in the reply filed on 07/12/2021 is acknowledged.  Applicant elected the species of methods wherein the cells further transfected with an MHC class II-associated polypeptide; and methods further including the use of a PD-1 antagonist.

Claims 134-135, 140 and 147-150 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 131-133, 136-139, 141-146 are presently under consideration, to the extent that they read on the elected invention and species.


4. Claim 131 is objected to because of an apparently incomplete phrase “wherein said transfected cells which express said VISTA fragment which does not a VISTA-mediated inhibitory signal to immune cells.” 

Claim 141 is objected to the following apparent typographical errors: “transfecting said cells with one or more additional [nucleic acid molecules encoding] polypeptides” and “B7-1 and/or B7-2 polypeptides and/or one or more additional [nucleic acid molecules] 



Appropriate corrections or clarification are required.


5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 131-133, 136-139, 141-146 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

In a preliminary amendment dated 06/23/2020 which presented new claims 313-150, Applicant asserted that no new matter has been added, stating that these claims derive support from at least the original claims.  However, it appears that neither the original claims nor the specification as filed provide adequate support under 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following limitations: 

In claim 131, the steps of 
(i) removing generically recited “cells” from the subject, and 
(ii) transfecting said cells with a nucleic acid molecule encoding a “VISTA fragment which does not elicit a VISTA-mediated inhibitory signal to immune cells.” 

Original claim 5 recites, and paragraph [003] at p. 9 of the specification discloses, a method for treating a subject having a condition that would benefit from upregulation immune cells from the subject, and transfecting said immune cells with a nucleic acid molecule encoding a form of VISTA that cannot bind its natural binding partner(s), and reintroducing said transfected cells into the subject.

Original claim 7 recites, and paragraph [004] at p. 9 of the specification discloses, a method for treating cancer in a subject comprising: transfecting cancer cells from said subject with a nucleic acid molecule that inhibits VISTA activity, whereby said transfected cells prevent a VISTA-mediated an inhibitory signal to immune cells.  Original claim 15 recites the method of claim 7 which is effected ex vivo, and original claim 16 recites the method of claim 15 further comprising reintroducing said cancer cells into said subject.  

Original claim 21 specifies that nucleic acid molecule that inhibits VISTA activity comprises one or more of: nucleic acid molecules which are antisense to VISTA, which encode non-activating anti-VISTA antibodies or the variable region thereof, or which encode a form of VISTA that cannot bind its natural binding partner(s).

Thus, the original claims provide support for a method which comprises transfecting immune cells or cancer cells, but not generically recited cells, with a nucleic acid molecule encoding a form of VISTA that cannot bind its natural binding partner(s), but not a VISTA fragment which does not elicit a VISTA-mediated inhibitory signal to immune cells.

The amended claims now recite limitations which were not clearly disclosed in the specification or claims as filed, and change the scope of the instant disclosure as filed.  These limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112(a).  Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the newly added limitations.


7. Claims 131-133, 136-139, 141-146 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of treating cancer, or “a condition that would benefit from upregulation of an immune response,” by performing the recited method steps using a nucleic acid molecule encoding “a VISTA fragment which does not elicit a VISTA-mediated inhibitory signal to immune cells.”

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

(i) In order for the claimed method to reach its objective, “a VISTA fragment which does not elicit a VISTA-mediated inhibitory signal to immune cells” must be able to “inhibit or block host cells expressing VISTA from delivering a VISTA-mediated inhibitory signal to immune cells” when expressed by the transfected cells within the subject. 

The “VISTA fragment” is defined solely by an absence of an ability to elicit an inhibitory signal.  An inability to elicit a signal is not equal to an ability to block the signal.  Therefore, the skilled artisan would readily recognize that experimentation aimed at upregulating an immune response using “a VISTA fragment which does not elicit a 

(ii) Even if the claimed method was able to “inhibit or block host cells expressing VISTA from delivering a VISTA-mediated inhibitory signal to immune cells,” the specification does not provide a sufficient enabling description of a method of treating a generically recited “condition that would benefit from upregulation of an immune response.” 

The specification discloses working examples demonstrating that immobilized VISTA protein can downregulate activation of T cells in the absence of strong costimulatory signal, which is presumably mediated by a hypothetical “VISTA binding partner” present on T cells.  Certain anti-VISTA antibodies can reverse the effect of VISTA on T cells, thereby restoring T cell activation.  An anti-VISTA antibody slows the growth of tumors in several mouse models, likely indicating that VISTA expression by cells in tumor microenvironment suppresses anti-tumor activity of T cells.  The specification does not appear to provide any disclosure regarding the role of VISTA in any other condition that might benefit from upregulation of an immune response.

One of skill in the art is aware that the immune system comprises a multitude of functions and processes, including innate and adaptive immunity, the latter encompassing humoral and cell-mediated immune responses, each being mediated by a variety of interactions between numerous types of cell in different tissues and organs.  Any of these processes, functions, cell types and organs can be affected by pathological conditions, in either positive or negative direction.  Therefore, a person of skill in the art would readily understand that release of VISTA-mediated suppressive signal to T cells is not likely to have an effect e.g. on activation of the complement cascade, and even if there is an effect, its direction is unpredictable.  Accordingly, the skilled artisan would recognize that while preventing a VISTA-mediated inhibitory signal to immune cells may conceivably be useful in treating cancer, its effect on any other condition is unpredictable.  Given the resource-intensive nature of the required 


8. Conclusion: no claim is allowed.


9. The following reference is cited of record as it is deemed to be pertinent to the present invention:

Commonly assigned US Patent No. 9381244 claims a method for treating a subject with cancer comprising administering to said subject an immunostimulatory combination comprising an amount of an anti-VISTA antibody or antibody fragment and a PD-1 antagonist, wherein such immunostimulatory combination elicits a synergistic effect on antitumor immunity.

Commonly assigned US Patent No. 9890215 claims a method for effecting a synergistic enhancement in CD8.sup.+ T cell immunity in a subject in need thereof comprising administering a synergistic combination comprising an antagonistic anti-VISTA antibody and a PD-1 antagonist, with the proviso that the condition to which CD8.sup.+ T cell immunity is enhanced does not comprise cancer.

Commonly assigned copending application USSN 15/847132, published as US 20180215826 and allowed on 05/14/2021, claims a method for treating a subject having a cancer condition that would benefit from upregulation of an immune response comprising: removing T-lymphocytes from the subject, transfecting said T-lymphocytes in vitro with at least one siRNA that downregulates VISTA expression and at least one siRNA that downregulates PD- 1 and/or PD-L1 expression, and reintroducing said transfected T-lymphocytes into said subject.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644